330 F.2d 232
117 U.S.App.D.C. 358
SHEBOYGAN COUNTY, a municipal corporation, Petitioner,v.CIVIL AERONAUTICS BOARD, Respondent, Manitowoc County, Intervenor.
No. 18104.
United States Court of Appeals District of Columbia Circuit.
Argued March 2, 1964.Decided March 12, 1964.

Mr. Alexander Hopp, Corp. Counsel for Sheboygan County, Wis., for petitioner.
Mr. Arthur R. Schor, Asst. Chief, Litigation and Legislation, Civil Aeronautics Bd. with whom Asst. Atty. Gen., William H. Orrick, Jr., Messrs. John H. Wanner, Gen. Counsel, Joseph B. Goldman, Deputy Gen. Counsel, O. D. Ozment, Assoc.  Gen. Counsel, Litigation and Legislation, Civil Aeronautics Bd., and Lionel Kestenbaum, Atty., Dept. of Justice, were on the brief, for respondent.
Mr. Donald J. Bero, Corp. Counsel for Manitowoc County, Wisconsin, pro hac vice, by special leave of court, for intervenor.
Before WILBUR K. MILLER, BURGER and WRIGHT, Circuit Judges.
PER CURIAM.


1
Sheboygan County, Wisconsin, is in the area served by North Central Airlines.  It applied to the Civil Aeronautics Board for an order requiring scheduled air transportation to and from its airport, and made North Central a party to the proceeding.  The latter opposed Sheboygan's application because it was already providing scheduled air service at Manitowoc, some 28 miles north of Sheboygan.


2
After extensive hearings, the Board concluded that public convenience and necessity did not require the certification of Sheboygan to be separately served, and that service at Manitowoc should be redesignated as a hyphenated point with Sheboygan 'because of the benefits that should result from the use of the names of both.'  North Central's certificate was amended accordingly.  Sheboygan petitions for review.


3
The expert Board carefully spelled out the considerations which led to its conclusions.  Its action has support in the record.


4
Affirmed.